Citation Nr: 1234344	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  09-23 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a liver disorder other than hepatitis C, claimed as cirrhosis, to include as secondary to hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1974.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in San Diego, California (RO), which, in pertinent part, denied the benefits sought.  

The Veteran testified before a decision review officer (DRO) in March 2010.  A transcript of the hearing is associated with the claims folder. 

The Board has characterized the issue of entitlement to service connection for a liver disorder other than hepatitis C (claimed as cirrhosis), to be as secondary to the claimed disorder of hepatitis C.  The Veteran has submitted arguments essentially asserting that cirrhosis is a result of hepatitis C, in his September 2008 notice of disagreement.  The RO has also considered the question of secondary service connection for this disorder in a cursory fashion in its May 2009 statement of the case.  For this reason the Board has recharacterized this issue to include consideration on a secondary basis.  

Review of the electronic record discloses no nonduplicate evidence relevant to this matter.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board finds it is necessary to remand this matter for additional development prior to adjudication.  The duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In this matter, the Board notes that the Veteran underwent a VA examination in March 2010, wherein the examiner provided an unfavorable opinion as to the etiology of the claimed hepatitis C disorder, but also provided a somewhat contradictory discussion regarding the etiology of the hepatitis C.  The examiner did not address the claimed liver disorder of cirrhosis at all.  

Specifically, the examiner was asked by the RO to provide an opinion as to whether the claimed risk factor of having received airgun injections in service, as likely as not caused the Veteran's hepatitis C.  The examiner initially stated in the diagnosis portion of this decision that the likely risk factor of his hepatitis C was needle stick, with exposure to this risk factor because of air gun vaccination.  Thereafter, the examiner provided an opinion, stating that it was less likely as not caused by airgun injections in boot camp, and citing statistical data that points to roughly a 1-2 percent chance of an individual acquiring hepatitis C in this manner.  The Veteran is noted to have denied any other risk factors, and the RO is noted to have clarified in the May 2010 supplemental statement of the case that post service IV drug use, which was initially believed to be a risk factor, but is denied by the Veteran, is not for consideration as a risk factor.  

Given the contradictory and equivocal nature of the examiner's opinion regarding the etiology of the hepatitis C, the Board finds that this opinion is inadequate for adjudicatory purposes.  Moreover, it does not appear that this opinion was based on review of the complete records in the claims folder.  Of note, there is no reference to service treatment records in a discussion of the medical records and lay evidence reviewed.  Review of the service department records could prove pertinent to this matter, particularly in light of some findings of abdominal symptoms which include a gastritis of unknown cause in January 1973 and left sided pain in November 1973 that was attributed to renal stones.  In addition, the examiner completely failed to address the etiology of any other liver disorder besides hepatitis C, to include cirrhosis.  VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required 'for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Board additionally notes that there may yet be some records of earlier treatment for liver problems that are not associated with the claims file.  The March 2010 VA examination gives a history of having had hepatitis C since 1990, although the Veteran has claimed in lay statements and hearing testimony of being diagnosed around 2000 or 2001, and available VA records show a diagnosis in 2001.  However records suggesting an earlier diagnosis than 2001 could point to symptoms dating back to a period closer to the time of his service and thus pertinent to all the issues on appeal.  Thus the Board finds that an effort should be made to clarify whether records showing a diagnosis of hepatitis C or any other liver disorder exist prior to 2001 and obtain these earlier records, if their existence is confirmed. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran to determine the names, addresses, and dates of treatments of any and all VA and private medical care providers, with records of any additional treatment for a hepatitis C or any other liver disorder since service, particularly any records prior to 2001.  After securing the necessary release(s), the AOJ should obtain these records.  All correspondence, as well as any treatment records obtained, should be made a part of the claims folder.  If private treatment is reported and those records are not obtained, the Veteran and his representative should be provided with information concerning the negative results and afforded an opportunity to obtain the records.  38 C.F.R. § 3.159 (2011).

2.  Thereafter, the AOJ should schedule the Veteran for a liver disorders examination, conducted by an appropriate specialist, to determine the nature and etiology of the Veteran's claimed hepatitis C, and liver disorder, including cirrhosis as secondary to hepatitis C.  The claims folder must be made available to the examiner prior to the examination, and the examiner should acknowledge such review of the pertinent evidence in the examination report.  All indicated studies should be performed and all manifestations of current disability should be described in detail.  The examiner should answer the following:

Does the Veteran have a liver disorder to include hepatitis C?  If so, is it at least as likely as not (i.e., at least a 50/50 probability) that hepatitis C began in service or was the result of any incident in service?  For any diagnosed liver disorder other than hepatitis C, the examiner is requested to state whether it is at least as likely as not that the disorder had its onset in service, is causally related to service, or is being caused or aggravated by hepatitis C.  In addressing these questions the examiner should address the medical evidence (including the medical evidence in the service treatment records and any records obtained pursuant to this remand) and the Veteran's lay assertions regarding the risk factor of receiving airgun injections in service.  Each opinion should contain comprehensive rationale based on sound medical principles and facts.

3.  After undertaking any other development deemed essential in addition to that specified above, the RO should re-adjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations when adjudicating the claims.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2011).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


